The plaintiff declared on a submission bond, which recited that there had been a partnership between the plaintiff and defendant in the business of making and distilling turpentine in the State of Georgia, which had been dissolved, and certain matters of difference having arisen between them, they obliged themselves, in the bond declared on, to submit "all the said matters of controversy and all matters of difference in relation to, or in any wise concerning, said partnership;" with a final obligation to standto, abide by and perform the the award of the arbitrators.
The breach assigned was that the defendant refused to perform the award of the arbitrators.
The defendant offered to prove that there was error and mistake in the award in the charge of $250 for two mules; for that they were the private property of the plaintiff, and *Page 299 
not within the terms of submission, which only embraced copartnership property.
The testimony was objected to and rejected, for which the defendant excepted.
Verdict and judgment for the plaintiff. Appeal by the defendant.
We concur with his Honor, that whether the two mules were the private property of Samuel Masters or belonged to the copartnership, was a question embraced within the terms of the submission, and the parties were concluded, in respect thereto, by the award. It would seem to be a matter of course that when arbitrators are chosen to settle a copartnership, it is for them to say what does or does not constitute a part of the copartnership effects. Unless they have authority to settle this question, it would be impossible to make a settlement. Brown v. Brown, 4 Jones' Rep. 126, is decisive of this point.
PER CURIAM.                                         Judgment affirmed.